KELTNER, Justice,
concurring in part, dissenting in part.
I respectfully dissent from the majority’s reversal of the summary judgment in favor of KSCS, but concur with the majority’s action in affirming the summary judgment in favor of the KSCS employees.
The majority holds that Jennings’ affidavit, filed in response to KSCS’s motion for summary judgment, raises a genuine issue of material fact. I disagree.
Specifically, Jennings avers in his affidavit that KSCS interrupted the playing of “three-in-a-row” by stating, “ ‘[rjemember, when you want more country music without all the bull you want KSCS, 96.3’.; ‘You just heard, (names of songs and singers, etc.).’ ” Jennings further avers that the interruption was a “commercial interruption” under the contest rules because the radio station’s receipt of the records was, “a valuable consideration.”
Jennings claims that undisclosed record companies send records to the radio station, without charge, in return for the radio station announcing the names of the record companies’ songs and singers on the air. The affidavit states:
The records played by the Defendant on the air are sent to the Defendant by or on behalf of the record companies without charge. The receipt of these records is a valuable consideration flowing to the Defendant. Stated differently, the receipt by Defendant of the records from the record companies is, and amounts to, a payment to Defendant. For this payment, the Defendant makes a paid commercial interruption when it advertises the names of the record company’s songs and singers. These paid commercial interruptions having occurred after only two songs in a row followed the same type advertisements following three songs in a row when Defendant purported to play “five-in-a-row” as is shown on the attached Exhibit B, C and D.
The above quoted language does not constitute adequate summary judgment proof for several reasons.
First, the affidavit must show how the affiant became personally familiar with the facts in the affidavit. J.T. Fulgham Co. v. Stewart Title Guar. Co., 649 S.W.2d 128, 130 (Tex.App.—Dallas 1983, writ ref’d n.r. e.). Texas courts have held that it is not sufficient to make a “self-serving recitation” that the affiant has “personal knowledge of the relevant facts.” Id. at 130; Murfee v. Oquin, 423 S.W.2d 172,174 (Tex.Civ.App.—Amarillo 1967, writ ref’d n.r.e.).
*101KSCS has preserved this error for appeal by objecting to the above portion of the affidavit on the grounds that the affidavit did not demonstrate that Jennings had personal knowledge of the facts regarding the undisclosed record companies. Sparks v. Cameron Emp. Credit Union, 678 S.W.2d 600, 602-03 (Tex.App.—Houston [14th Dist.] 1984, no writ).
Jennings’ counsel was questioned on this issue during oral argument. He stated that Jennings had knowledge because he had previously done “promotional work” for Ray Wylie Hubbard, a prominent country western performer. In fact, one of the attachments to the affidavit is a letter to KSCS, whereby Jennings stated that he had done work for Ray Wylie Hubbard and offered KSCS an “exclusive” on Hubbard’s new album.
However, there is no link between Jennings “doing professional work” and the averments in the affidavit. (Likewise, KSCS objected to the letter on the grounds of hearsay). As a result, Jennings’ affidavit does not tie his work with Ray Wylie Hubbard to knowledge of KSCS’s dealings with undisclosed record companies. (It is unclear from the affidavit what job functions Jennings performed for Ray Wylie Hubbard).
Second, Jennings’ statement that the receipt of the records by KSCS as a “valuable consideration” is a legal conclusion. Legal conclusions do not constitute summary judgment proof and are insufficient to raise an issue of fact. Brownlee v. Brownlee, 665 S.W.2d 111, 112 (Tex.1984); Life Ins. Co. of Virginia v. Gar-Dal, Inc., 570 S.W.2d 378, 381 (Tex.1978).
As a result, I believe that the majority’s reliance on the above-quoted portion of the affidavit is misplaced. Therefore, I dissent from the majority’s ruling as to KSCS and concur with the majority’s ruling as to John Hanson, Mike Baker, Jeff Hunter and Jimmy Stewart.